UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7088



KENNETH WARREN ALLISON,

                                                Petitioner - Appellant,

          versus


MARK A. HENRY, Warden of F.C.I. Cumberland,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-98-
1326-L)


Submitted:   October 8, 1998                 Decided:   October 28, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Warren Allison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Allison appeals the district court’s order denying

relief on his petition filed pursuant to 28 U.S.C. § 2241 (1994).

Our review of the record and the district court’s opinion reveals

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Allison v. Henry, No. CA-98-1326-L (D. Md. June 25,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2